The opinion of the Court was delivered by
Sergeant, J. —
The objections which have been made to this protest, go rather to its contents than its admissibility. The act of assembly of the 2nd of January, 1815, declares, that all protests of notaries public, if certified according to law, under their hands and seals of office, may be read in evidence of the facts therein certified: provided that any party may be permitted to contradict the certificate by other evidence. There were certainly facts stated in this protest; and whether these facts were insufficient, or defectively stated, were questions to arise after the instrument should be read to the jury. They were not sufficient in the first instance to prevent its admissibility under the act of assembly.
Judgment affirmed.